 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Alexander Gallegos
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:11-cr-00455-GMN-CWH
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (First Request)
13
     ALEXANDER GALLEGOS,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Nicholas Dickinson, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brian Pugh, Assistant Federal Public Defender, counsel for Alexander Gallegos, that the
20
     Revocation Hearing currently scheduled on April 8, 2020, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to conduct investigation and to
24
     prepare for the revocation hearing in this case.
25
            2.      In light of the COVID-19 pandemic, the defendant and counsel for the defendant
26
     are attempting to adhere to recommended social distancing practices, including teleworking and
 1   minimizing personal interactions to those that are absolutely necessary. Based upon age (60),
 2   counsel for the defendant falls into an at-risk category. For these reasons, investigation and
 3   hearing preparation are difficult.
 4          3.      The additional time requested herein is not sought for purposes of delay, but
 5   merely to allow counsel for defendant sufficient time within which to be able to effectively and
 6   complete investigation of the discovery materials provided.
 7          4.      The defendant is in not custody and agrees with the need for the continuance.
 8          5.      The parties agree to the continuance.
 9          This is the first request for a continuance of the revocation hearing.
10          DATED this 01 day of April, 2020.
11
12    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
13
14
      By /s/ Brian Pugh                               By /s/ Nicholas Dickinson
15    BRIAN PUGH                                      NICHOLAS DICKINSON
      Assistant Federal Public Defender               Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:11-cr-00455-GMN-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ALEXANDER GALLEGOS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Monday, April 8, 2020 at 11:00 a.m., be vacated and continued to June 17, 2020, at the hour

12   of 10:30 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13                      2 day of April, 2020.
            DATED this ___

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
